Title: To John Adams from Stephen Higginson, 21 December 1789
From: Higginson, Stephen
To: Adams, John



Sir
Boston Decr. 21: 1789

I intended myself the honor of a little conversation with you, before you went to Congress, as to the trade of this State. We are suffering very much for want of a proper inspection of Our exports. That We now have, under the State Laws, is, as to most articles, worse than none—It serves to conceal & encourage Frauds of every kind in preparing our exports for market. We surely can supplant Ireland in every open market, with our Beef, pork & Butter; & we can vie with the British in the various kinds of pickled fish, at any foreign port, where we are admitted. In every instance, where the Shipper has been personally attentive to have these articles well put up, we have had the preference, both on account of the quality & price; but, very few of our exporters are good Judges of these goods themselves, & fewer still can find time for such attention.—I know of no way of getting our exports into good repute abroad, but by a strict inspection of them; & to Effect this, there must be a system with a responsible man of good character & information at the head of it, in each State. Let him be answerable to the Shipper who sustains any loss by having bad goods delivered him, that have passed inspection, or being branded by an inspector—Let him have the power to appoint & remove persons under him, & oblige him to give large Security when he enters into office.
He will then take care, that none but faithful men & such as can give him ample Security shall act under him.
Every one then will feel a responsibility; & their interest will induce them all to do their duty. The fees which are now paid to no purpose by the Trade, are nearly sufficient for the purposes. Our exports are such as call for more than common care in fitting them for market; but the attempts made by the State to regulate them have done more hurt than good. The towns appoint such, & as many as they please, without any regard to character or qualifications; & we can hire, for the fees, the brands of many officers, or obtain their certificates for goods which they have never seen.—Our Beef, pork, Butter, pot & pearl ashes, pickled fish of various kinds, flax Seed & lumbers, constitute a large proportion of our exports in value, as well as in bulk; & all these articles require inspection.—This must be made as responsible & a respectable department or nothing can be effected. Governments cannot find proper men in every seaport in this state for inspectors but a good principal residing here can; nor can the trade bear the expense & loss of time, which must attend our having only one place of inspection. Every facility shd. be given, & every expense saved to the exporter; but the regulation of exports should be such as will give safety & confidence to the shipper, as to the quality, & tend to bring them into good repute abroad.—
I can not but consider your revenue system as very defective, without such a responsible man at the head of a large district. Every petty collector in our out ports now feels quite independent, having no one within 300 miles that can call his conduct in question; and I am sure that ten times the amount of the salary proper for such an officer will this year be lost, for want of his influence, care & inspection. But this defect I think will soon be remedied—and it will be seen by so many, & the loss to the public will be so evident to all who attend to the Subject, that I am persuaded Comptrollers or inspectors of instructions of districts will be appointed.—I should think that one man of ability & activity—well acquainted with our Commerce in all its branches might be sufficient for the N. E States.
We suffer very much in this state from the unequal trade we now have with the British. They take from us in our vessels, even in their home ports, only such articles as they can not do without; & in their Colonies They will not admit us with any thing on any terms. Our oil is loaded by them with an enormous duty when in their own bottoms, & prohibited in ours; & yet theirs is the best now that we can find for the most valuable kind. We are totally deprived if the intercourse we had with their islands, Newfoundland Canada & Nova Scotia; they are not permitted to draw from us, even in their bottoms, the supplies they want, except in times of uncommon scarcity, or some particular articles, which They can no where else get without great trouble & expence. But they have nearly the same advantages in Our ports, they used to enjoy. Other foreigners do but little interfere with them in carrying our exports to market; &, they as yet can vie with us, & must have a large share in that branch, the tonnage &c. notwithstanding. This inequality ought not to continue, but the difficulty is how to remove it. Should we at once adopt a resentful, restrictive System, the effect may be to increase the Evil. We may lose their markets for ashes flax seed & white oil &c., which would injure the trade of this State very much; without gaining any thing to balance it; for we could not much profit by their being excluded our carrying trade, as we now pursue that branch as far as we have the means, or think it for our interest. The Government of the union has now so much the appearance of respectability & efficiency, the British may be brought, perhaps by wise & prudent measures to view it as meriting attention, & to have some respect for its movements & decissions. I should hope more from open & calm negotiation than retaliation.—If we exclude them as carriers, we must tempt others by high freights to carry our produce. The northern States alone cannot for a number years carry off all the produce of America, unless the Business be made much more productive, to call our main efforts & attention that way; & this can not be done without causing a great alarm & much uneasiness in the southern States.—The NE States, & particularly this feel chiefly the weight of the British restrictions—the others never had much intercourse with Nova Scotia NLand or Canada; & their exports to maintain are not affected like ours.—As the carrying business is a great object with the British, we may gain somewhat by negotiation, as an equivalent for their enjoying it, & in this the Southern states may feel & go along with us. But if we attempt in the first instance to restrain the British, our southern friends may get alarmed, and leave us without support; & should we succeed in drawing them into our Views, we may both be disappointed in the effect produced upon the British.—I feel the necessity of having a more equal & reputable trade with the British; but I am not yet satisfied that we can either compel or conciliate them to more reciprocal terms—The latter however at present is, in my mind, more eligible & promising.—
I have taken the liberty of suggesting to you in a hasty manner these loose Ideas for your consideration. If they prove of no use, nor throw any new light upon the subject, you will excuse the manner when assured the intention is good.—
With much respect I have the honour to be / Sir your most hume Servt.
Stephen Higginson